In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00210-CR



          KYLE ANDREW BUTLER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 27535




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION

        A Lamar County jury convicted Kyle Andrew Butler of two counts of indecency with a

child. As a result, Butler was sentenced to fifteen years’ imprisonment for each offense. On

appeal, Butler argues that a mistrial based on juror deadlock was improperly declared in the prior

trial of this case.

        Butler’s charges in this case were consolidated for trial with a charge for aggravated sexual

assault of a child brought in companion cause number 06-19-00209-CR. We addressed the issue

raised by Butler in this appeal in our opinion of this date on Butler’s appeal in cause number 06-

19-00209-CR. For the reasons stated therein, we likewise conclude in this matter that the trial

court did not abuse its discretion in granting a mistrial and that Butler consented to the mistrial.

As a result, we overrule Butler’s sole point of error in this appeal.

        We affirm the trial court’s judgment.




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:        April 7, 2020
Date Decided:          April 14, 2020

Do Not Publish




                                                   2